DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species in which the Si-containing polycyclic structure being (A3) with the substituent R being (B1) in the reply filed on 09/29/2022 is acknowledged. Applicant showed the specific example compound HH1 to represent Applicant’s election; however, the Requirement for Restriction/Election Office Action of 09/22/2022 does not require to elect a specific example compound. Therefore, Applicant’s election is directed to the Si-containing polycyclic structure (A3) with the substituent R (B1) as described in Office Action 9/22/2022.
Upon further reconsideration, the Examiner has found no distinction between species (B1) and species (B2) such that species (B1) and (B2) are merged to (B1’) Formula II or Formula III. The distinction among the species (A1) through (A3) is maintained. Applicant’s election filed on 09/29/2022 is now directed to the compound of Formula I wherein the Si-containing polycyclic core structure is diphenyldibenzosilolyl group represented by (A3)
    PNG
    media_image1.png
    228
    211
    media_image1.png
    Greyscale
; and the substituent R is (B1’) Formula II or Formula III.
Applicant states that claims 1-2, 11, and 14-20 encompasses the elected species in the response of 09/29/2022. 
The claim 12 is encompassed by Applicant’s election, because the claim 12 can be read on for any of species (A1) through (A3).
Claims 3-10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 11-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 19, Applicant recites “R is a group represented by Formula II, Formula III, or Formula IV”. Applicant also recites “ R is a substituent selected from the group consisting of hydrogen, deuterium, halogen, … phosphino, and combinations thereof.” 
There are two different definitions for the same latter “R”, rendering this claim indefinite. It is unclear what the limitation of each of R is required to be.
For the purpose of prosecution, the Examiner interprets the R of Formula I is required to be a group represented by Formula II, Formula III, or Formula IV. The Examiner interprets the R of NR in Formula IV is required to be a substituent selected from the group consisting of hydrogen, deuterium, halogen, …, phosphino, and combinations thereof.
Regarding claims 2, 11-12, 14-15, 17-18, and 20, claims 2, 11-12, 14-15, 17-18, and 20 are rejected due to the dependency from claims 1, 16, and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2019/0103563 A1, hereafter Ueda) in view of Keyworth (“Silicon-Containing Organic Conjugated Materials for Light Emitting Diodes”, Ph. D. dissertation, Imperial College London, Dept. of Chemistry, 2010, page 35-37, hereafter Keyworth), Liu et al. (“9-Silafluorene and 9-germafluorene: novel platforms for highly efficient red phosphorescent organic light-emitting diodes”, J. Mater. Chem. C 2018, vol. 6, page 8144, hereafter Liu), and Chan et al. (“Poly(2,7-dibenzosilole): A Blue Light Emitting Polymer”, J. Am. Chem. Soc. 2005, vol. 127, page 7662-7663, hereafter Chan).
Regarding claims 1-2, 11, 14, 16-18, and 20, Ueda discloses an organic light emitting device (“organic electroluminescent device” in [014]) comprising an anode, an organic layer, and a cathode, wherein the organic layer comprises a compound of Formula (1) as shown below.

    PNG
    media_image2.png
    376
    697
    media_image2.png
    Greyscale

In Formula (1) of Ueda, L1 is a p-valent group and can be a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaromatic ring group having 3 to 30 carbon atoms, or a substituted or unsubstituted linked aromatic group formed by linking 2 to 6 aromatic rings thereof (which refer to aromatic rings of the substituted or unsubstituted aromatic hydrocarbon group or substituted or unsubstituted aromatic heterocyclic group); R can be hydrogen or a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaromatic ring group having 3 to 30 carbon atoms, or a substituted or unsubstituted linked aromatic group formed by linking 2 to 6 aromatic rings thereof; p is an integer of 1 to 3; m is an integer of 2 to 4; and when L1 or R is a heteroaromatic ring group, the heteroaromatic ring group is not a carbazolyl group or a carbazole ring-containing group ([015]-[017]).
Ueda exemplifies Compound 1-7 ([057]).
Ueda exemplifies an organic light emitting device (Example 1 in [112]) comprising an anode (ITO), an emissive layer comprising a host (Compound 1-2) and a dopant (FIrpic), a cathode (Al), wherein the emissive layer is an organic layer.

    PNG
    media_image3.png
    195
    308
    media_image3.png
    Greyscale

Ueda does not exemplify a specific organic light emitting device comprising Compound 1-7 of Ueda; however, Ueda does teach the compound of Formula (1) of Ueda can be used as the host of the emissive layer of the device ([082]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Ueda (Example 1) by substituting the host Compound 1-2 of Ueda with Compound 1-7 of Ueda as taught by Ueda.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 1-2 with Compound 1-7 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of specific example compounds of Formula (1). The selection of Compound 1-7 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light emitting device of Ueda comprising an anode (ITO), an emissive layer comprising a host (Compound 1-7) and a dopant (FIrpic), a cathode (Al), wherein the emissive layer is an organic layer.
The Compound 1-7 of Ueda does not include the diphenyldibenzosilolyl group (i.e. the structure (A3) of the Office Action of 09/22/2022).
However, it is known in the art that dibenzosilole is the silicon analogue of fluorene. Keyworth teaches that dibenzosilole is the silicon analogous of fluorene (last paragraph of page 36 through the first paragraph of page 37; see Compound 1.25 on page 36).
Liu discloses a diphenyldibenzosilole compound used for an organic light emitting device (DPS in Scheme 1; Fig. 4; and the last paragraph of page 8147, column 1).
Liu teaches that fluorene suffers from oxidative degradation of the C9-position and intermolecular cross-linking byproducts at high operating temperature (the C9-position is marked by an arrow in the figure of Compound 1-7 of Ueda), and the C9-position carbon atom can be replaced with Si to prevent the oxidation (page 8144, column 2, paragraph 1).
Chan teaches that a dibenzosilole compound (Compound (7) in Fig. 2) has higher thermal stability than the fluorene compound (PF8 in Fig. 2) which has the same structure as the dibenzosilole compound except that the C9-position atom is C instead of Si.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1-7 of Ueda by substituting the C9-position carbon with silicon, as taught by Keyworth, Liu, and Chan.
The motivation of doing so would have been to provide higher thermal stability and prevent oxidative degradation of the C9-position and intermolecular cross-linking byproducts at high operating temperature, based on the teaching of Keyworth, Liu, and Chan.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.

    PNG
    media_image4.png
    438
    500
    media_image4.png
    Greyscale

The modification provides the Compound of Ueda as modified by Keyworth, Liu, and Chan which has identical structure as Applicant’s Formula I, wherein the two dashed lines can be either a single bond or no bond at least one of the two dashed lines is a single bond (the top dashed line is no bond, and the bottom dashed line is a single bond); R3, R4, R5, and R6 are each hydrogen; R is Formula II; and R7, R8, and R9 are each hydrogen, meeting all the limitations of claims 1-2, 11, and 14.
The modification also provides the Organic light emitting device of Ueda as modified by Keyworth, Liu, and Chan comprising an anode (ITO), an emissive layer comprising a host (Compound of Ueda as modified by Keyworth, Liu, and Chan) and a dopant (FIrpic), a cathode (Al), wherein the emissive layer is an organic layer and the emissive layer material is a formulation, meeting all the limitations of claims 16-18, and 20.
Regarding claim 15, the Compound of Ueda as modified by Keyworth, Liu, and Chan reads on all the limitations of claims 1-2, 11, and 14, as outlined above.
The Compound of Ueda as modified by Keyworth, Liu, and Chan has similar structure as one of Applicant’s compounds of claim 15 as shown below.

    PNG
    media_image5.png
    312
    707
    media_image5.png
    Greyscale

The only difference between two compounds is that the substitution positions of two carbazole groups; however, Ueda does teach that the carbazole group (i.e. middle carbazole) of the Formula (1) of Ueda can be substituted to any substitutable position of the structure L1, and the substituent R (i.e. terminal carbazole) can be substituted to any substitutable position of the benzene rings of the carbazole (i.e. middle carbazole) of Formula (1) of Ueda ([014]-[017]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ueda as modified by Keyworth, Liu, and Chan by changing the substitution position of the middle carbazole which is located in-between the diphenyldibenzosilole and the terminal carbazole to the substitution position 3 of the diphenyldibenzosilole and changing the substitution position of the terminal carbazole to the substitution position 2’ of the middle carbazole as taught by Ueda. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The change of substitution position of the middle carbazole group with respect to L1 and the substitution position of the terminal carbazole at position R with respect to the middle carbazole group in Formula (1) of Ueda would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of substitution positions for the terminal and middle carbazole groups. Each selection of the substitution positions would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
Furthermore, Applicant’s Compound of claim 15 is the position isomer of Compound of Ueda as modified by Keyworth, Liu, and Chan.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
A compound in which the middle carbazole substituted to the position 3 of the diphenyldibenzosilole and the terminal carbazole substituted to the position 2’ of the middle carbazole would represent a position isomer of the Compound of Ueda as modified by Keyworth, Liu, and Chan. One of ordinary skill in the art would expect that the compounds having each respective structure would act in similar manner.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2019/0103563 A1) in view of Keyworth (“Silicon-Containing Organic Conjugated Materials for Light Emitting Diodes”, Ph. D. dissertation, Imperial College London, Dept. of Chemistry, 2010, page 35-37), Liu et al. (“9-Silafluorene and 9-germafluorene: novel platforms for highly efficient red phosphorescent organic light-emitting diodes”, J. Mater. Chem. C 2018, vol. 6, page 8144), and Chan et al. (“Poly(2,7-dibenzosilole): A Blue Light Emitting Polymer”, J. Am. Chem. Soc. 2005, vol. 127, page 7662-7663) as applied to claims 1-2, 11, 14-18, and 20 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 19, the Organic light emitting device of Ueda as modified by Keyworth, Liu, and Chan reads on all the limitations of claims 16-18 and 20 as outlined above.
Ueda in view of Keyworth, Liu, and Chan does not disclose a specific display device comprising the Organic light emitting device of Ueda as modified by Keyworth, Liu, and Chan; however, Ueda does teach that the organic light emitting device of Ueda can be applied to a single device such as full-color or multicolor panels ([110]).
Pang discloses a display device (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting device (“C: OLED” in Fig. 3) and a control part (“thin-film transistor”; “B: TFT” in Fig. 3).
Pang teaches the display device of Pang provide a full-color, low-power, wearable display for mobile application (title and abstract).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Ueda as modified by Keyworth, Liu, and Chan by using the device to make a display device, as taught by Pang and Keyworth.
The motivation of doing so would have been to provide a full-color, low-power, wearable display for mobile application based on the teaching of Pang.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting devices of a known display device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display.
The modification provides a display device comprising the organic light emitting device of Ueda as modified by Keyworth, Liu, and Chan, wherein the display device is a consumer product.

Claims 1-2, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20110079402 A, the English translated document is referred to for figure and table, and the original document is referred to for the remainder body of the patent, hereafter Kim) in view of Liu et al. (“9-Silafluorene and 9-germafluorene: novel platforms for highly efficient red phosphorescent organic light-emitting diodes”, J. Mater. Chem. C 2018, vol. 6, page 8144).
Regarding claims 1-2, 12, 14, and 16, Kim discloses a compound (Formula a in [030]) used for the organic layer of an organic light emitting device (page 8, the last paragraph through page 9, paragraph 1).

    PNG
    media_image6.png
    338
    418
    media_image6.png
    Greyscale


In Formula a of Kim, A1, A2, A2’, A3, A4, and A4’ can be hydrogen, a substituted or unsubstituted C6-C50 aryl group, a substituted or unsubstituted C2-C50 heteroaryl group, or a substituted or unsubstituted C2-C50 heterocycloalkyl group; Ar can be a substituted or unsubstituted C6-C50 aryl group, a substituted or unsubstituted C2-C50 heteroaryl group, or a substituted or unsubstituted C2-C50 heterocycloalkyl group; at least one Ar is aryl or heteroaryl group; X can be 0; and m is an integer of 1 to 10 (page9).
Kim teaches that the compound of Kim can be used as a hole transport layer material or an emissive layer material (page 14, paragraph 1).
Kim teaches that the compounds of Kim can be used with a known phosphorescent dopant (page 16, paragraph 4). Kim exemplifies Ir(ppy)3 as the phosphorescent dopant (page 16, paragraph 6).
Kim exemplifies an organic light emitting device (Example 63 in Table 1 of the original document; and page 61 of the English translation) comprising an anode (ITO), an emissive layer comprising Compound 63, and a cathode (Al).
Kim exemplifies Compounds 42, 63, and 72 ([056], [058]).

    PNG
    media_image7.png
    504
    796
    media_image7.png
    Greyscale

In Compound 63 of Kim, the carbazolyl group substituted to the dimethylfluorene group of Compound 63 Kim (i.e. the carbazolyl group pointed by an arrow in the figure above) is unsubstituted such that it does not read on the limitation of Applicant’s Formula II; however, Kim does teach that the substituent A2 of Formula a of Kim can be a substituted or unsubstituted C2-C50 heteroaryl group or a substituted or unsubstituted C2-C50 heterocycloalkyl group (page9). Kim exemplifies a carbazolyl group in Compound 42 of Kim as the substituent at the position A2 of Formula a of Kim (marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 63 of Kim by substituting the hydrogen atom at the position corresponding to A2 of Formula a of Kim with a carbazolyl group as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substituent at the position corresponding to A2 of Formula a of Kim can be hydrogen or a carbazoyl group as exemplified in Compounds 63 and 42. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a carbazoyl group at the position A2 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Modified Compound 63 of Kim which has identical structure as Compound 63 of Kim except the carbazolyl group substituted to the left-hand side of the dimethylfluorene group is further substituted by another carbazolyl group at the substitution position corresponding to A2 of Formula a of Kim.
The Modified Compound 63 of Kim does not have a diphenyldibenzosilole structure represented by Applicant’s Formula I; however, Kim does teach that Ar of Formula a of Kim can be a substituted or unsubstituted C2-C50 heterocycloalkyl group (page 9). Kim exemplifies diphenyldibenzosilole in Compound 72 (see the part enclosed by dashed rectangle in the figure above).
Liu discloses a diphenyldibenzosilole compound used for an organic light emitting device (DPS in Scheme 1; Fig. 4; and the last paragraph of page 8147, column 1).
Liu teaches that fluorene suffers from oxidative degradation of the C9-position and intermolecular cross-linking byproducts at high operating temperature (the C9-position is marked by an arrow in the figure of Compound 1-7 of Ueda), and the C9-position carbon atom can be replaced with Si to prevent the oxidation (page 8144, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified Compound 63 of Kim by substituting the dimethylfluorene unit with diphenyldibenzosilole as taught by Kim and Liu.
The motivation of doing so would have been to prevent oxidative degradation and provide higher thermal stability, based on the teaching of Liu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Dimethylfluorene and diphenyldibenzosilole are exemplified substituents at the position Ar of Formula a of Kim. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of diphenyldibenzosilole would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.

    PNG
    media_image8.png
    246
    532
    media_image8.png
    Greyscale

The modification provides Compound of Kim as modified by Liu which has identical structure as Applicant’s Formula I, wherein the two dashed lines can be either a single bond or no bond at least one of the two dashed lines is a single bond (the top dashed line is no bond, and the bottom dashed line is a single bond); R3, R4, and R6 are each hydrogen; R5 is an aryl group substituted by a carbazolyl group; R is Formula II; and R7, R8, and R9 are each hydrogen, meeting all the limitations of claims 1-2, 12, and 14. 
The modification also provides the Organic light emitting device of Kim as modified by Liu comprising an anode (ITO), an emissive layer comprising the Compound of Kim as modified by Liu, and a cathode (Al), wherein the emissive layer is an organic layer, meeting all the limitations of claim 16.
Regarding claims 17-18 and 20, the Organic light emitting device of Kim as modified by Liu reads on all the features of claim 16 as outlined above. 
The device comprises an anode (ITO), an emissive layer comprising the Compound of Kim as modified by Liu, and a cathode (Al), wherein the emissive layer is an organic layer.
The Organic light emitting device of Kim as modified by Liu, wherein the emissive layer does not comprise a phosphorescent dopant.
However, Kim does teach that the compounds of Kim can be used with a known phosphorescent dopant (page 16, paragraph 4). Kim exemplifies Ir(ppy)3 as the phosphorescent dopant (page 16, paragraph 6). Kim teaches that the doping concentration can be 0.01 to 15 wt.%.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Kim as modified by Liu by incorporating Ir(ppy)3 as the light emitting dopant material with the doping concentration of 0.01 to 15 wt.%, as taught by Kim.
The modification would have been a combination of prior art elements according to known method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Kim as modified by Liu (2) comprising an anode (ITO), an emissive layer comprising the Compound of Kim (host) and Ir(ppy)3 (dopant, 0.01 to 15 wt.%), and a cathode (Al), wherein the emissive layer is an organic layer; and the emissive layer material is a formulation, meeting all the limitations of claims 17-18 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786